Citation Nr: 9925637	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-27 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a chronic back 
disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1992 rating decision of the 
Department of Veterans Affairs (VA) Phoenix, Arizona, 
Regional Office (RO) that had denied the veteran's January 
1972 claim for service connection for a back disorder.  The 
appeal was received at the Board in July 1999, and is now 
ready for appellate review.  


FINDINGS OF FACT

1.  All available evidence necessary to the disposition of 
the current appeal has been obtained by the RO.  

2.  The veteran sustained an injury to the dorsal spine in 
service that resolved without current residual disability.  
The veteran's current low back disability is not shown to be 
related to the in-service injury to the dorsal spine, nor can 
it otherwise be attributed to the veteran's period of 
service.  


CONCLUSION OF LAW

A chronic back disorder was not incurred in or aggravated by 
active service, and arthritis may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154(b), 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds initially that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim which is plausible.  The Board 
is also satisfied that, to the extent possible, all relevant 
facts have been properly developed and that the statutory 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  38 U.S.C.A. § 5107(a). To 
that end, the Board notes that the RO has accumulated all 
evidence identified by the veteran to be pertinent to his 
claim.  In that regard, although it appears that all of the 
veteran's service medical records have not been found, since 
the veteran has denied having received any treatment for back 
injuries in service, the Board sees no useful purpose in 
making any further efforts to obtain additional records.  The 
Board notes further that the veteran has been provided with 
two examinations to determine the existence and etiology of 
his current back disorder.  

Factual Background

The veteran's service medical records contain no record of 
complaints, treatment or diagnosis of a back disorder.  
Clinical evaluation of the veteran's spine upon separation 
from service in December 1971 produced normal findings.  

In January 1972, the veteran filed a claim for service 
connection for residuals of a back injury for which he 
claimed to have been treated at Chu Lai, Vietnam, in November 
1971.

Upon VA examination in January 1972, the evaluation of the 
veteran's back found no tenderness over the spine, and no 
costovertebral angle tenderness.  VA examination in April 
1972, again found no tenderness over the spine, and no 
costovertebral angle tenderness.

Upon VA examination in May 1972, the veteran complained of 
sharp pains and aches in the back.  The veteran stated that 
in 1970, while in Vietnam, he drove a truck which was blown 
up by a land mine.  He stated that there was no immediate 
pain, but that one week later mild pains started in the 
middle back, mostly on walking or standing.  He stated that 
he received no treatment.  The veteran also noted that in 
1971, while in Vietnam, he slipped, and fell on his back.  He 
recounted that there were immediate pains in the same place, 
but they were sharper.  He stated that he was not examined.  
The veteran stated that the pains were quite bad while 
bending and walking; as long as he is in bed he only rarely 
has pains, but when he is up, the pains are the same.  
Examination of the dorsal spine found spontaneous pain in the 
middle of the dorsal spine.  D-5 showed slight tenderness to 
pressure and percussion.  The curve was normal.  There was no 
spasm.  There was full range of motion.  On forward flexion 
and left lateral flexion, there was slight pain around D-5.  
X-rays of the dorsal spine were within normal limits.  The 
pertinent diagnosis was "residuals of back injury, mild.  X-
ray negative."  

In June 1974, the veteran appeared for a VA examination and 
noted that he had missed 8 days of work as an aluminum packer 
since July 1973 because of back trouble, upset stomachs and 
tiredness.  The veteran's back was not examined.  

Private medical records reveal that the veteran was seen at 
the Radiology Department in March 1989 for a lumbar spine 
study and a lumbar myelogram.  The reported clinical history 
noted that the veteran had "low back and right leg radicular 
pain to rule out spinal stenosis and/or disc herniation."  
The radiologist's conclusions were:  "1.  L-spine showing 
degenerative changes and question of discogenic disease at 
the L5-S1 level, and 2.  Findings consistent with a right L5-
S1 disc herniation with root compromise."  A contemporaneous 
CT scan resulted in findings consistent with right L5-S1 disc 
herniation and subsequent S1 root compromise.  

The veteran was seen by a private orthopedist, Dr. J.B.L., 
D.O. in April 1989 for complaints of increased low back pain, 
especially in the evenings, with some slight radicular 
symptoms but without weakness.  The veteran stated that he 
had been working hard as a carpenter.  Following examination, 
the assessment was lumbar myositis with radiculopathy 
improving.  The veteran was advised that he must discontinue 
his hard work and increased activity or he will reinjure his 
low back.  He was advised that he may return to work in two 
weeks' time but not before.  

On May 1, 1989, the veteran was seen again by the orthopedist 
and stated that he had been working for 8 hours daily, but 
over the prior two weeks he had increased low back pain.  It 
was noted that his work had decreased and that he was now 
unable to work.  The veteran was referred by the private 
orthopedist for a back strengthening program for lumbar 
myositis.  

In a Rehabilitation Evaluation and Treatment Record dated May 
1, 1989 it was noted that the veteran reported by history, 
complaints of right leg tingling, and cramping at the back of 
the right thigh with occasional numbness, with an onset in 
1970 due to a land mine.  It was further noted that the 
veteran was hurt 4 years prior at work lifting.  It was noted 
that there was hardly any back pain, but that the veteran has 
deep hip popping.  

In a letter dated March 2, 1992, a chiropractor, Dr. J.M.D., 
wrote that it was his "professional opinion that [the 
veteran] sustained permanent damage to his lumbar spine 
during his stay in service.  Dr. J.M.D. noted that the 
veteran's diagnosis is acute traumatic lumbar subluxation 
associated with leg pain, specifically L4 and L5.  Dr. J.M.D. 
noted that he had been treating the veteran for years and 
that the veteran will have these problems for the remainder 
of his life.  

In March 1992, the RO directed a letter to Dr. J.M.D. and 
asked that copies of the veteran's actual treatment reports 
be furnished to VA.  A letter was also sent to the veteran on 
the same day, advising him of the request that had been made 
to Dr. J.M.D. and suggesting that the veteran's help in 
getting the evidence would speed the processing of the 
veteran's claim.  Dr. J.M.D. responded in July 1992 by 
furnishing the records of the wrong individual.  In October 
1993, however, the veteran's service representative submitted 
additional records from Dr. J.M.D.  Those records include a 
September 1993 letter from Dr. J.M.D., D.C., a copy of the 
March 2, 1992 letter from Dr. J.M.D. described above, and an 
undated "Case History Record", signed by the veteran.  

In March 1993, the veteran was referred to the VA orthopedic 
clinic for evaluation of his chronic low back pain.  The 
veteran reported by history chronic low back pain for 
approximately 20 years since service.  He noted that a CT-
myelogram had shown a herniated disc.  The veteran noted that 
his back pain had decreased with chiropractor manipulations.  
Following examination, the diagnosis was mild chronic low 
back pain without neurological deficit with history of L5-S1 
herniation.  

In May 1993, the veteran was referred to the VA neurology 
clinic for complaints of numbness of both hands.  He was 
referred for radiological studies to rule out cervical 
disease.  Following X-ray studies, the impression was that 
there are mild degenerative changes, with a narrowing of the 
intervertebral disc space at the C5-C6 level, with osteophyte 
impingement upon the intervertebral foramina.  

In the September 1993 letter, Dr. J.M.D. reiterated the 
statements set forth in the March 1992 letter that it was his 
professional opinion that the veteran sustained permanent 
damage to his lumbar spine during his stay in service; that 
the veteran's diagnosis is acute traumatic lumbar subluxation 
at L4 and L5 associated with leg pain; that he had been 
treating the veteran since 1989; and that the veteran will 
have these problems for the remainder of his life.

In the undated "Case History Record," the veteran describes 
his major complaints as cramps and numbness in the right calf 
and upper leg.  He noted this to be the result of a "fall 
and truck accident in Vietnam," and indicated that it 
started in 1987.  The veteran noted that DR. J.H.L. had 
diagnosed him as having a herniated disc of the 5th lumbar.  
The veteran indicated that the symptoms that he has had 
included neck stiffness and low back pain.  The veteran did 
not indicate that his symptoms included mid back pain or 
midback stiffness.  

In November 1996, the veteran underwent a VA examination of 
the spine.  He reported, by history, that he injured his back 
on two occasions while in Vietnam, the first time when he ran 
over a land mine in a truck, the second when he slipped 
coming out of a guard shack and fell.  He noted that on 
neither event did he see a doctor.  It was noted that five 
months after military service, his back was examined, and no 
abnormalities were found, but that in 1987 and 1988 it was 
found that he had a damaged disc with right sciatica.  It was 
further noted that a myelogram in 1987 or 1989 had shown a 
herniated disc, and that the veteran's back problems had been 
chronic since the early 1980's.  Following examination, the 
examiner's impressions were discogenic disease of the lumbar 
spine with right radiculopathy; and, ulnar neuropathy, worse 
on the left.  

In May 1998, the veteran underwent a VA examination of the 
spine.  In the report of that examination, it was noted that 
the veteran's claims file and medical file had been reviewed.  
The report summarized the documents pertinent to the 
veteran's back contained in the claims file, including the 
November 1997 VA examination, the March 1989 myelogram, and 
the May 1972 VA examination.  

The examination report provided a detailed history from the 
veteran with commentaries interjected by the examiner.  In 
this history, the veteran stated that he had no spine 
difficulties prior to 1970 in Vietnam when he was driving a 
five ton truck and it went over a land mine.  The veteran 
stated that he was not unconscious, and was not thrown from 
the vehicle, but that he had immediate pain (Note:  The 
examiner interjected that this is contradicted by the 
veteran's medical records in May 1972, when the veteran 
reported that there was no immediate pain).  The veteran was 
described as pointing to the lumbar area (Note:  The examiner 
interjected that this was contradicted by the previous 
records that had indicated that the dorsal spine was 
affected, not the lumbar spine).  The veteran noted that he 
did not have any examination or treatment.  The veteran 
reported that in 1971, there was a slip and fall coming out 
of a guard shack when it was wet.  The veteran stated that he 
landed on his back on a step in the same area, indicating his 
lower back (Note:  The examiner interjected that this was 
contradicted by the May 1972 records that indicated that the 
area was the dorsal spine and not the lumbar spine.  The 
examiner further noted that "no x-rays were deemed necessary 
of the lumbar spine, just the apparently affected thoracic 
spine").

The veteran noted that he was separated from service in 
December 1971, and stated that he had some soreness in his 
back, indicating his lower back, in the mornings, but he 
would work this out and was okay later in the day.  The 
veteran stated that the very first time he saw someone for 
his back was 1983 when he went to a chiropractor.  The 
veteran stated that the reason he saw the chiropractor was 
because he had taken his daughter in and the chiropractor 
wanted to examine the whole family.  The chiropractor 
reportedly told him that he had subluxations, and even though 
he had no symptom, the chiropractor started treating him 
anyway.  The veteran reported that the actual onset of back 
pain was in 1988 when he awoke one morning with lower back 
pain and he started chiropractic treatment.  The veteran 
noted that at this time, he also had discomfort in the back 
and right side of the knee, and numbness in the right foot.  
He stated that he did not have any additional injuries.  The 
veteran noted that he was working as a machinist at this 
time.  He reported that in 1989, he "herniated a disc" and 
went to see an orthopedist.  He had some tests, did not have 
back surgery, but began treatment with a chiropractor in June 
1989 who got him "about half better".  The veteran reported 
that he currently still wakes up often with a sore back, and 
that he has occasional discomfort in the back of the right 
thigh, perhaps several times a month.  The veteran also 
reported cramping in his calf at night, and numbness in his 
foot.  The veteran reported doing a lot of exercise for his 
back, for example 150 stomach crunches each morning, and 
other loosening up exercises.  

Upon examination, the veteran appeared in no acute distress 
at all.  He stated that he had back soreness when he awoke 
but had no back symptoms at all at the time of the 
examination.  The examiner reported as an addendum to the 
records that a November 1997 examination revealed some 
degenerative joint disease and degenerative disc disease at 
L5-S1.  

Following examination, the examiner commented that the 
records indicate that the veteran's history back in the 
1970's and 1972, specifically for the 1970 and 1971 alleged 
injuries, were of the dorsal/thoracic spine, not the lumbar 
spine.  The examiner noted that the veteran had no 
complaints, and no orthopedic or neurologic manifestations to 
the dorsal/thoracic area whatever at the time of the 
examination.  The examiner stated, that with respect to the 
lumbar spine region, it was his opinion that there does not 
appear to be any probability that the veteran's current 
complaints were due to anything that occurred in military 
service.  

The examiner stated that there is no functional impairment of 
the thoracic spine, and that with respect to the lumbar 
spine, and the various factors, functional impairment is 
rated as mild.  The examiner stated that it should be noted 
that with respect to any sciatica or radiculopathy on the 
right, this is subjective in so far as the electrodiagnostic 
studies of November 1997.  The lower extremities were normal 
and current neurological examination in that regard is 
normal.  

In May 1998, the veteran underwent a VA neurological 
examination.  In the report of the examination, the examiner 
stated that he had reviewed the veteran's claims file and had 
been asked to "give an increase for disability related to 
the condition of his skeletal system."  The examiner 
recalled the history of the veteran's in-service land mine 
explosion and fall in 1971 when he hurt his back.  The 
history of the veteran's application for service connection 
for a back disorder was recounted.  It was noted that the 
veteran had continued to have back pain throughout the years 
and reported that he had a herniated disc in 1989.  The 
history of the veteran's chiropractic treatment was recalled, 
as was a referral for surgical intervention for radicular 
pains down the right leg.  It was clear to the examiner that 
the veteran did not seem to have as many radicular pains down 
the right leg as he had in the past, but that he does have 
chronic low back pain.  The examiner stated that he had been 
asked to determine what back condition the veteran has, and 
whether the veteran's original back injuries could be related 
to his current condition.   

Examination produced normal findings, with the exception 
noted that the veteran had a 2+ reflex at the left ankle, but 
did not have a reflex at the right ankle.   

Following examination, the examiner's assessment was that the 
veteran had some initial back injuries while in the service 
and has continued to have chronic back pain.  The examiner 
stated that "in terms of the connection between the 
[veteran's] service-connected injuries and his current back 
condition, it is possible that those service-connected back 
injuries were the initial manifestation of a chronic back 
condition, but I cannot absolutely say that they are the 
cause of his current conditions."

EMG studies were conducted in June 1998, and produced normal 
findings.   


Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 1991). 

Service connection may also be granted for certain chronic 
diseases, including arthritis, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998). 

Analysis

It should be noted initially that this claim does not benefit 
from the application of any regulatory provision for 
presumptive service connection based upon the existence of 
degenerative joint disease of the lumbar spine during the 
initial post-service year, since it was not manifested within 
that period.  If the veteran is to be successful in his 
claim, it must be shown by competent evidence that he has a 
current disability that is related to an in-service disease 
or injury.  38 U.S.C.A. §§ 1110 (West 1991).  The evidence in 
this case is such that the veteran's success turns upon the 
threshold issue of whether the veteran's variously diagnosed 
disabilities of the spine can be medically related to 
service.  

Initially, it is noted that "residuals of back injury, 
mild" was diagnosed in May 1972 based upon a finding of a 
slightly tender dorsal spine.  Since 1989, however, the 
veteran's back disorder has been variously diagnosed as 
degenerative changes and question of discogenic disease at 
the L5-S1 level; right L5-S1 disc herniation, with S1 root 
compromise; lumbar myositis; acute traumatic lumbar 
subluxation associated with leg pain, specifically L4 and L5; 
mild chronic low back pain without neurological deficit with 
history of L5-S1 herniation; discogenic disease of the lumbar 
spine with right radiculopathy; degenerative joint disease 
and degenerative disc disease at L5-S1; and, mild 
degenerative changes of the cervical spine, with a narrowing 
of the intervertebral disc space at the C5-C6 level, with 
osteophyte impingement upon the intervertebral foramina.

With respect to any medical conjectures that the veteran has 
made regarding the origin of his current back disorder, he 
has not been shown to possess the medical background required 
to provide such an opinion.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Lay hypothesizing, particularly in 
the absence of any supporting medical authority, serves no 
constructive purpose and need not be considered.  Hyder v. 
Derwinski, 1 Vet. App. 221, 225 (1991).

The Board does accept, however, the veteran's statement that 
his back was injured in a land mine explosion while driving a 
truck in service, and was reinjured in a subsequent fall 
during service.  See 38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (1998); see also Dean v. Brown, 8 Vet. 
App. 449, 455 (1995) (as a lay person the veteran is 
competent to testify as to the symptoms he experienced in 
service).  That does not mean, however, that the veteran's 
lay testimony can establish that the in-service incident 
caused any current disability.  That is, Section 1154(b) 
deals with the question of whether a particular disease or 
injury was incurred or aggravated in service - what happened 
then - not the questions of either current disability or 
nexus to service, as to both of which competent medical 
evidence is generally required.  Caluza v. Brown, 7 Vet. App. 
498, 507 (1995).  

The Board must conclude that whatever presumption in favor of 
service connection that may be accorded the veteran because 
of his combat experience has been clearly and convincingly 
rebutted by the evidence of record (i.e., the separation 
examination results, the lack of post-service continuity, and 
the current credibility of the veteran's recollection of in-
service events).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has noted that "the Secretary is not required to accept every 
bald assertion made by a veteran as to service incurrence or 
aggravation of a disability."  See Smith v. Derwinski, 2 Vet. 
App. 137, 140 (1992); see also Wood v. Derwinski, 1 Vet. App. 
190 (1991) (the Board was not required to accept the 
uncorroborated statements of the veteran regarding service 
connection).  

Given the current existence of a low back disorder and 
cervical spine disorder, and given the concession of an 
inservice injury occurring to the veteran's back, the 
critical question for consideration in the instant case is 
whether there is preponderating medical evidence establishing 
a nexus between an in-service injury and any or all of the 
veteran's currently diagnosed back disabilities.  As noted 
above, the veteran is not shown to be qualified to render a 
medical opinion and his statements cannot serve as competent 
medical evidence of the etiology of any current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The post-service medical evidence contained in the claims 
file that could potentially provide the required "competent 
medical opinion" pertinent to the issue of whether the 
veteran's current back disorder is related to service are the 
several private medical treatment reports, including the two 
letters from the veteran's own chiropractor, Dr. J.M.D., the 
considerable number of private and VA and outpatient and 
hospitalization treatment records, and the numerous VA 
examination reports, described in detail above.  

The various private and VA treatment records document the 
treatment of the veteran for his variously diagnosed back 
disorders but, other than the history provided by the veteran 
in the course of the treatment, offers no definitive opinion 
as to the etiology of the back disorder at issue.  By the 
same token, with the exception of the May 1998 VA examination 
of the spine, the VA examination reports contained in the 
claims file also offer no opinion of etiology.  Although the 
VA neurologist who also examined the veteran in May 1998, 
conceded the possibility of a relationship to service, he 
stated that he was unable to come to any absolute conclusion 
as to the etiology of the veteran's current disorder.  

In terms of evidence in support of the veteran's claim, the 
Board recognizes the March 1992 and the September 1993 
letters prepared by the veteran's chiropractor, Dr. J.M.D., 
in which he offers his professional opinion that the 
veteran's lumbar spine disorder originated in service.  As a 
foundation for that opinion, Dr. J.M.D. indicated that he had 
been treating the veteran since 1989.  Significantly, 
however, there is no evidence or indication that Dr. J.M.D. 
had the opportunity to review the veteran's service medical 
records or any of the veteran's post-service medical records.  
The evidence indicates that Dr. J.M.D. relied primarily upon 
the veteran's version of how past events transpired in 
arriving at his opinion of etiology.  When asked to supply 
actual treatment records, the chiropractor submitted letters 
and an undated "Case History Record," wherein the veteran 
indicated that his back complaints were the result of a 
"fall and truck accident in Vietnam". 

In that regard, the Board questions the reliability of the 
veteran's recollection of past events.  As was graphically 
illustrated by the VA examiner who examined the veteran in 
May 1998 (and who did have the benefit of a review of the 
veteran's claims file), the veteran's more current versions 
of in-service events has changed significantly from the time 
that he reported them in 1972.  Specifically, in 1972, the 
veteran recalled that the pain that he experienced in service 
was in the middle of his back or the dorsal spine, while more 
recently, the veteran recalls that the pain experienced in 
service was in his low back or lumbar spine.  It is of no 
small import to note that current pathology has been limited 
to the lower and upper spine, and that there are no current 
findings suggesting mid-back or dorsal spine pathology.  
Clearly, the veteran has modified his version of in-service 
events to suit his current claim, and as such, is found by 
the Board to be an unreliable historian.  

The probative value of medical opinion evidence is generally 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  "An 
opinion based upon an inaccurate factual premise has no 
probative value."  Reonal v. Brown, 5 Vet. App. 458, 461 
(1993).  By analogy, an opinion based upon information 
provided by individuals who lack the medical background 
required to analyze medical information would have 
commensurably questionable probative value.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board finds that Dr. J.M.D.'s opinions of etiology were 
based exclusively upon the veteran's self reported medical 
history.  As such, these opinions carry little probative 
weight since the history provided by the veteran is not in 
significant part supported by the objective evidence of 
record.  See Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993). See also 
LeShore v. Brown, 8 Vet. App. 406 (1995).  

On the other hand, the medical evidence against the veteran's 
claim includes the absence of back pathology upon separation 
examination in December 1971, the lack of post-service 
continuity of symptomatology from 1973 (when the veteran's 
back complaints were last clinically documented), through 
1987 (when the veteran reported to his chiropractor that his 
current back complaints started), the lack of credibility of 
the veteran's recollection of in-service events, and the May 
1998 report of the veteran's VA spine examination.  

The medical opinion of the VA physician who examined the 
veteran in May 1998, and who unequivocally concluded that 
there was no probability that the veteran's current back 
complaints were due to anything that occurred in military 
service, was clearly founded upon a detailed review of the 
medical records.  The medical report, itself, paraphrased 
pertinent documents contained in the veteran's claims file 
and compared the findings contained in those documents with 
current findings.  Moreover, the examiner provided sound and 
detailed reasons and bases for his opinion, applying his 
medical expertise to the facts of the instant case.  For 
example, the VA examiner noted that the alleged injuries in 
service were to the dorsal/thoracic spine, and the veteran 
has no current complaints, clinical manifestations, or 
functional impairment in that area.  

In light of the foregoing, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a chronic back disorder.  That 
evidence leads the Board to the factual conclusions that the 
veteran sustained an injury to the dorsal spine in service 
that resolved without current residual disability, and that 
the veteran's current low back disability/and or cervical 
spine disability is not shown to be related to the in-service 
mid-back injury, nor can it otherwise be attributed to the 
veteran's period of service.  Although the veteran is 
entitled to the benefit of the doubt where the evidence 
supporting a grant of his claim and the evidence supporting a 
denial of his claim are in approximate balance, the benefit 
of the doubt doctrine is inapplicable where, as here, the 
clear preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for a chronic back disorder 
is denied




		
	Thomas J. Dannaher
	Member, Board of Veterans' Appeals



 

